Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-14-00355-CV

                  IN THE INTEREST OF N.A.S. Jr., B.R.S., and R.C.S., Children

                    From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. Fl-13-117
                           Honorable Stephen B. Ables, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

        We order that no costs be assessed against appellant mother because she is indigent.

        SIGNED September 10, 2014.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable Stephen B. Ables, sitting by assignment, is the Presiding Judge of the Sixth Administrative Judicial
Region. Judge Ables is the former judge of the 216th Judicial District Court of Kerr County, Texas.